 


114 HRES 20 EH: 
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 20 
In the House of Representatives, U. S.,

January 7, 2015
 
RESOLUTION 
 
 
 
Whereas Alan Nunnelee, a Representative-elect from the First District of the State of Mississippi, has been unable, from illness, to appear in person to be sworn as a Member of the House, and there being no contest or question as to his election: Now, therefore, be it   
 
That the Speaker, or deputy named by him, is hereby authorized to administer the oath of office to the Honorable Alan Nunnelee at Tupelo, Mississippi, and that such oath be accepted and received by the House as the oath of office of the Honorable Alan Nunnelee.   
 
Karen L. Haas,Clerk.
